 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RODNEY ALEXANDER GRAVESBY,                          Case No.: 3:19-cv-0372-CAB-RBM
     CDCR #E-20555,
12
                                        Plaintiff,       ORDER:
13
                         vs.                             1) GRANTING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15                                                       [Doc. No. 2]
     OFFICER JANICA BYRD-HUNT; C/O
16   NAVARRO; OFFICER P. COVELLO                         2) SUA SPONTE DISMISSING
17                                   Defendants.         DEFENDANTS PURSUANT TO
                                                         28 U.S.C. § 1915(e)(2)(B)(ii)
18
                                                         AND § 1915A(b)(1)
19
                                                         AND
20
21                                                       3) DIRECTING U.S. MARSHAL TO
                                                         EFFECT SERVICE UPON
22
                                                         REMAINING DEFENDANT
23                                                       PURSUANT TO
                                                         28 U.S.C. § 1915(d) AND
24
                                                         Fed. R. Civ. P. 4(c)(3)
25
26
27         Rodney Alexander Gravesby (“Plaintiff”), incarcerated at Richard J. Donovan
28   Correctional Facility (“RJD”), in San Diego, California, is proceeding pro se in this case
                                                     1
                                                                             3:19-cv-0372-CAB-RBM
 1   with a civil rights Complaint filed pursuant to 42 U.S.C. § 1983 (Doc. No. 4). Plaintiff
 2   has not prepaid the $400 civil filing fee required by 28 U.S.C. § 1914(a); instead, he has
 3   filed a certified copy of his inmate trust account statement which the Court liberally
 4   construes as a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
 5   § 1915(a) (Doc. No. 2).
 6   I.    Motion to Proceed IFP
 7         All parties instituting any civil action, suit or proceeding in a district court of the
 8   United States, except an application for writ of habeas corpus, must pay a filing fee of
 9   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
10   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
11   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
12   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner granted leave to proceed
13   IFP remains obligated to pay the entire fee in “increments” or “installments,” Bruce v.
14   Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182,
15   1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28
16   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
17         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
18   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
19   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
20   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
21   trust account statement, the Court assesses an initial payment of 20% of (a) the average
22   monthly deposits in the account for the past six months, or (b) the average monthly
23   balance in the account for the past six months, whichever is greater, unless the prisoner
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:19-cv-0372-CAB-RBM
 1   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
 2   custody of the prisoner then collects subsequent payments, assessed at 20% of the
 3   preceding month’s income, in any month in which his account exceeds $10, and forwards
 4   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
 5   Bruce, 136 S. Ct. at 629.
 6         Plaintiff has submitted a copy of his CDCR Inmate Statement Report, together
 7   with a prison certificate completed by an accounting official at RJD attesting to his trust
 8   account activity (Doc. No. 2 at 1-3). See also 28 U.S.C. § 1915(a)(2); S.D. CAL. CIVLR
 9   3.2; Andrews, 398 F.3d at 1119. These statements show that Plaintiff had no available
10   balance at the time of filing (Doc. No. 2 at 1.) Based on this accounting, no initial partial
11   filing fee is assessed. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a
12   prisoner be prohibited from bringing a civil action or appealing a civil action or criminal
13   judgment for the reason that the prisoner has no assets and no means by which to pay the
14   initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that
15   28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP
16   case based solely on a “failure to pay ... due to the lack of funds available to him when
17   payment is ordered.”).
18         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (Doc. No. 2),
19   declines to exact any initial filing fee because his prison certificate indicates he has “no
20   means to pay it,” Bruce, 136 S. Ct. at 629, and directs the Acting Secretary of the
21   California Department of Corrections and Rehabilitation (“CDCR”), or his designee, to
22   instead collect the entire $350 balance of the filing fees required by 28 U.S.C. § 1914 and
23   forward them to the Clerk of the Court pursuant to the installment payment provisions set
24   forth in 28 U.S.C. § 1915(b)(1). See id.
25   II.   Screening Pursuant to 28 U.S.C. § 1915(e)(2)(B) & 1915A
26         A.     Standard of Review
27         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
28   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
                                                    3
                                                                                 3:19-cv-0372-CAB-RBM
 1   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
 2   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
 3   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
 4   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
 5   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
 6   the targets of frivolous or malicious suits need not bear the expense of responding.’”
 7   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
 8   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 9         “The standard for determining whether a plaintiff has failed to state a claim upon
10   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
11   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
12   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
13   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
14   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
15   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
16   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
17   556 U.S. 662, 678 (2009) (internal quotation marks omitted).
18         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
19   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
20   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
21   relief [is] ... a context-specific task that requires the reviewing court to draw on its
22   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
23   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
24   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
25   (9th Cir. 2009).
26         B.     42 U.S.C. § 1983
27         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
28   elements: (1) that a right secured by the Constitution or laws of the United States was
                                                     4
                                                                                  3:19-cv-0372-CAB-RBM
 1   violated, and (2) that the alleged violation was committed by a person acting under the
 2   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
 3   1035-36 (9th Cir. 2015).
 4         C.     Defendant Covello
 5         To the extent that Plaintiff names Warden Covello as a Defendant, he has failed to
 6   allege facts sufficient to state a claim against this Defendant. While RJD’s Warden
 7   Covello may be subject to suit under § 1983, Plaintiff fails to include “further factual
 8   enhancement” to describes when, how, or to what extent, Defendant Covello personally
 9   caused him any injury. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557). There is
10   no respondeat superior liability under 42 U.S.C. § 1983. Palmer v. Sanderson, 9 F.3d
11   1433, 1437-38 (9th Cir. 1993). “Because vicarious liability is inapplicable to ... § 1983
12   suits, [Plaintiff] must plead that each government-official defendant, through the
13   official’s own individual actions, has violated the Constitution.” Iqbal, 556 at 676; see
14   also Jones v. Community Redevelopment Agency of City of Los Angeles, 733 F.2d 646,
15   649 (9th Cir. 1984) (even pro se plaintiff must “allege with at least some degree of
16   particularity overt acts which defendants engaged in” in order to state a claim).
17         Therefore, because Plaintiff fails to state a claim upon which § 1983 relief can be
18   granted as to Warden Covello, he must be dismissed pursuant to 28 U.S.C.
19   § 1915(e)(2)(B)(ii) and § 1915A(b)(1). See Lopez, 203 F.3d at 1126-27; Rhodes, 621 F.3d
20   at 1004.
21         D.     Defendant Navarra
22         Likewise, Plaintiff names Defendant Navarra, a correctional officer, but offers no
23   specific allegations as to what this Defendant is purported to have done. Therefore,
24   Plaintiff fails to state a claim upon which § 1983 relief can be granted as to Navarra
25   because he sets forth no individualized allegations of wrongdoing by Navarra. Instead,
26   Plaintiff apparently seeks to hold him vicariously liable for the actions of other RJD
27   personnel. See Iqbal, 556 U.S. at 676; see also Jones, 733 F.2d at 649 “The inquiry into
28   causation must be individualized and focus on the duties and responsibilities of each
                                                   5
                                                                               3:19-cv-0372-CAB-RBM
 1   individual defendant whose acts or omissions are alleged to have caused a constitutional
 2   deprivation.” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (citing Rizzo v. Goode,
 3   423 U.S. 362, 370-71 (1976)); see also Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir.
 4   2011).
 5           For this reason, Plaintiff’s Complaint as to Navarra must be dismissed sua sponte
 6   for failing to state a claim upon which § 1983 relief may be granted. See 28 U.S.C.
 7   § 1915(e)(2)(B)(ii); § 1915A(b)(1); Lopez, 203 F.3d at 1126-27; Wilhelm, 680 F.3d at
 8   1121.
 9           D.    Remaining Claims and Defendant
10           As to Plaintiff’s remaining claims, however, the Court finds Plaintiff’s Complaint
11   contains First and Eighth Amendment allegations sufficient to survive the “low
12   threshold” for proceeding past the sua sponte screening required by 28 U.S.C.
13   §§ 1915(e)(2) and 1915A(b). See Wilhelm, 680 F.3d at 1123; Rhodes v. Robinson, 408
14   F.3d 559, 567-68 (9th Cir. 2005) (“Within the prison context, a viable claim of First
15   Amendment retaliation entails five basic elements: (1) An assertion that a state actor took
16   some adverse action against an inmate (2) because of (3) that prisoner’s protected
17   conduct, and that such action (4) chilled the inmate’s exercise of his First Amendment
18   rights, and (5) the action did not reasonably advance a legitimate correctional goal.”);
19   Farmer v. Brennan, 511 U.S. 825, 837 (1994) (failure to protect claims under the Eighth
20   Amendment require a showing that “the official [knew] of and disregard[ed] an excessive
21   risk to inmate health or safety.”).
22           Accordingly, the Court will direct U.S. Marshal service upon the remaining
23   Defendant on Plaintiff’s behalf. See 28 U.S.C. § 1915(d) (“The officers of the court shall
24   issue and serve all process, and perform all duties in [IFP] cases.”); FED. R. CIV. P.
25   4(c)(3) (“[T]he court may order that service be made by a United States marshal or
26   deputy marshal ... if the plaintiff is authorized to proceed in forma pauperis under 28
27   U.S.C. § 1915.”).
28   III.    Conclusion and Orders
                                                   6
                                                                               3:19-cv-0372-CAB-RBM
 1         For the reasons discussed, the Court:
 2         1)     GRANTS Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. No. 2).
 3         2)     ORDERS the Secretary of the CDCR, or his designee, to collect from
 4   Plaintiff’s trust account the full $350 owed in monthly payments in an amount equal to
 5   twenty percent (20%) of the preceding month’s income to the Clerk of the Court each
 6   time the amount in Plaintiff’s account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2).
 7   ALL PAYMENTS MUST BE CLEARLY IDENTIFIED BY THE NAME AND
 8   NUMBER ASSIGNED TO THIS ACTION.
 9         3)     DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
10   Diaz, Acting Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
11         4)     DISMISSES all claims as to Defendants Navarra and Covello sua sponte
12   pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1) for failing to state a claim
13   upon which § 1983 may be granted, and DIRECTS the Clerk of the Court to terminate
14   Navarra and Covello as parties to this action.
15         5)     DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (Doc.
16   No. 3) and forward it to Plaintiff along with a blank U.S. Marshal Form 285 for the
17   remaining Defendant. In addition, the Clerk will provide Plaintiff with a filed copy of
18   this Order, a certified copy of his Complaint and the summons so that he may serve this
19   Defendant. Upon receipt of this “IFP Package,” Plaintiff must complete the Form 285s as
20   completely and accurately as possible, include an address where each Defendant may be
21   found and/or subject to service pursuant to S.D. CAL. CIVLR 4.1c, and return them to the
22   United States Marshal according to the instructions the Clerk provides in the letter
23   accompanying his IFP package.
24         6)     ORDERS the U.S. Marshal to serve a copy of the Complaint and summons
25   upon the remaining Defendant as directed by Plaintiff on the USM Form 285s provided
26   to him. All costs of that service will be advanced by the United States. See 28 U.S.C.
27   § 1915(d); FED. R. CIV. P. 4(c)(3).
28         7)     ORDERS Defendant once she has been served, to reply to Plaintiff’s
                                                   7
                                                                             3:19-cv-0372-CAB-RBM
 1   Complaint within the time provided by the applicable provisions of Federal Rule of Civil
 2   Procedure 12(a). See 42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally be
 3   permitted to “waive the right to reply to any action brought by a prisoner confined in any
 4   jail, prison, or other correctional facility under section 1983,” once the Court has
 5   conducted its sua sponte screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b),
 6   and thus, has made a preliminary determination based on the face on the pleading alone
 7   that Plaintiff has a “reasonable opportunity to prevail on the merits,” the defendant is
 8   required to respond).
 9         8)     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
10   serve upon Defendant or, if appearance has been entered by counsel, upon Defendant’s
11   counsel, a copy of every further pleading, motion, or other document submitted for the
12   Court’s consideration pursuant to FED. R. CIV. P. 5(b). Plaintiff must include with every
13   original document he seeks to file with the Clerk of the Court, a certificate stating the
14   manner in which a true and correct copy of that document has been was served on
15   Defendants or their counsel, and the date of that service. See S.D. Cal. CivLR 5.2. Any
16   document received by the Court which has not been properly filed with the Clerk or
17   which fails to include a Certificate of Service upon the Defendant may be disregarded.
18         IT IS SO ORDERED.
19   Dated: April 4, 2019
20
21
22
23
24
25
26
27
28
                                                   8
                                                                               3:19-cv-0372-CAB-RBM
